MEMORANDUM ORDER

MILTON I. SHADUR, Senior District Judge.
This Court has received in chambers, one day after its March 16 filing, a copy of the Complaint brought by counsel for plaintiff Karen Sampson (“Sampson”) against debt collector MRS BPO, LLC (“MRS BPO”), asserting a claimed violation of two provisions of the Fair Debt Collection Practices Act (“Act”): 15 U.S.C. §§ 1692d and 1692f (those statutes are hereafter cited simply “Section — ,” omitting the prefatory “15 U.S.C. § ”). Despite the fact that the delivered copy of the Complaint may be viewed as a true “courtesy copy” in the literal sense (that copy does not even show any case number or any other indication of filing, so that Sampson’s counsel must have delivered it as soon as the original had in fact been filed in the Clerk’s Office and assigned at random to this Court’s calendar), this sua sponte memorandum order is regrettably compelled to extend less courtesy to Sampson’s counsel.
Here are the Complaint’s allegations that purportedly support liability under those provisions of the Act:
13. In a collection letter by Defendant, received on or about March 2, 2015, Defendant placed Plaintiffs collection account number on the outside of the envelope for the public to observe who views the envelope. See Exhibit A.
14. Approximately one month before the above described collection letter was sent out, Defendant sent a collection letter to Plaintiff that did not include the Plaintiffs account number on the envelope. See Exhibit B.
Through some inexplicable oversight Sampson’s court filing included neither Ex. A nor Ex. B — -instead Dkt. 1 comprises only the 3-page text of-the Complaint itself. But because the delivery to this Court’s chambers did include those exhibits, they are attached to and made a part of this memorandum order.
It takes only a quick look at those two exhibits to see that the Complaint is a bad joke — a joke because the claims are so patently absurd, and a bad one because $400 has been wasted on a filing fee. In order for any hypothetical member of the public “who views the envelope” (as Complaint ¶ 13 puts it) that is depicted in Ex. A to be able to perceive that debt collection is involved and is at issue, so that MRS BPO assertedly “used unfair and unconscionable means to collect a debt” (Section 1692f, cited in Complaint ¶ 16) or “engaged in conduct likely to oppress, harass or abuse in connection with the collection of a debt” (Section 1692d, cited in Complaint ¶ 17), that member of the public would have to be blessed (or cursed?) with x-ray vision that enabled him or her to read the letter contained in the sealed and assertedly offending envelope. Absent that, any deciphering of the impenetrable string of numbers and symbols on the outside of the Ex. A envelope would have to depend on some sort of divination.
That is simply not the stuff of which any legitimate invocation of the Act or its constructive purposes can be fashioned. If there are indeed (1) any “unfair and unconscionable means to collect a debt” (that is, a debt that would be created by any imposition of damages in this lawsuit) or (2) any “abuse in connection with the collection of a debt” (the latter term being used in the same sense) in this case, those statutory sins have been committed by Sampson’s counsel and not by MRS BPO.
*1034Accordingly, in the exercise of its power under Fed.R.Civ.P. (“Rule”) 12(f), this Court strikes the entire Complaint and dismisses this action. Under the circumstances Sampson’s counsel is ordered to appear in court at 9 a.m. March 30, 2015 to explain how his filing of the Complaint even arguably complied with the requirements of subjective and objective good faith mandated by Rule 11(b).
[[Image here]]
*1035[[Image here]]